DETAILED ACTION
Election
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulloa, US 2018/0272390.
Figure 1 of Ulloa delineates a load lock chamber (100) comprising a gas inlet port (160) disposed on a first side wall and a gas outlet port (170) disposed on a second side wall located opposite the first wall, wherein the substrate is situated therebetween [0020]. Gas flows laterally from the inlet to the outlet port. Those limitations drawn to the type of gas supplied are matters of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Ulloa’s system is structurally capable of supplying a cooling gas. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chacin et al., US 2008/0069951.
Claim 1: Figure 11 of Chacin depicts an apparatus including a gas inlet port (1112) situated on a first side of a substrate (202), and a gas outlet port (1115) disposed on an opposite side of the substrate [0076]. As shown, the gas flows laterally (221, 222) from the inlet to the outlet. Those limitations drawn to the type of gas supplied are matters of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the Ex parte Masham 2, USPQ2D 1647). Lastly, the relied upon embodiment, for purposes of illustrative clarity, does not render the chamber and its sidewalls. Figure 13, however, depicts a processing chamber in which the inlet and outlet ports are embedded in the sidewalls of the reactor. It would have been obvious to integrate the ports of Figure 11 within a chamber to provide an enclosed region by which to contain the processing gases. 
Claims 2-3: Figure 1 contemplates an embodiment in which the inlet and outlet ports are vertically aligned with the substrate.
Claims 4-5: Figures 2 illustrate a bumper (220) to preclude the substrate’s lateral movement and a pad (203) on which the substrate is placed.
Claims 8-9: Figure 11 shows a second gas inlet port (1111) located above the substrate so as to exert a pressure in the vertical direction [0076].
Claim 11: Chacin couples valves (1110) to the inlet port to regulate flow [0074]. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chacin in view of McClanahan et al., US 5,513,594.
Chacin is silent regarding the feature of a clamping pin. In supplementation, McClanahan provides a clamping pin (57) which translates vertically to selectively apply pressure to the substrate to prevent its lateral movement (Figs. 4-6; 7, 19-55). As Chacin shares this desideratum, it would have been obvious to the skilled artisan to integrate a clamping pin within the system of the primary reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716